                                        Case 2:20-cv-00430-RFB-BNW Document 8 Filed 03/23/20 Page 1 of 2




                                    1   Lawrence J. Semenza, III, Esq., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   Christopher D. Kircher, Esq., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   Jarrod L. Rickard, Esq., Bar No. 10203
                                    4   Email: jlr@skrlawyers.com
                                        Katie L. Cannata, Esq., Bar No. 14848
                                    5   Email: klc@skrlawyers.com
                                        SEMENZA KIRCHER RICKARD
                                    6   10161 Park Run Drive, Ste. 150
                                        Las Vegas, Nevada 89145
                                    7   Telephone: (702) 835-6803
                                    8   Facsimile: (702) 920-8669
                                        Attorneys for Defendant Wynn Las Vegas, LLC
                                    9
                                                                    UNITED STATES DISTRICT COURT
                                   10
                                                                               DISTRICT OF NEVADA
                                   11
                                         HELEN SWARTZ, Individually,                        Case No.: 2:20-cv-00430-RFB-BNW
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                                                  Plaintiff,
                                   13
                                                                                            STIPULATION AND ORDER TO
                                   14    v.                                                 EXTEND TIME TO RESPOND TO
                                                                                            COMPLAINT
                                   15    WYNN LAS VEGAS, LLC, a Nevada
                                         Limited Liability Company,
                                   16
                                                                Defendant.
                                   17

                                   18
                                               Plaintiff Helen Swartz ("Plaintiff") and Defendant Wynn Las Vegas, LLC ("Wynn")
                                   19
                                        (together, the "Parties"), by and through their respective counsel, hereby stipulate and agree to the
                                   20
                                        following:
                                   21
                                               1.      Wynn was served with Plaintiff's Complaint on March 3, 2020;
                                   22
                                               2.      The current deadline for Wynn to answer, move or otherwise respond to Plaintiff's
                                   23
                                        Complaint is March 24, 2020;
                                   24
                                               3.      The Parties have agreed to continue the deadline for Wynn to respond to the
                                   25
                                        Complaint by thirty (30) days, up to and including April 23, 2020;
                                   26

                                   27

                                   28


                                                                                     1
                                        Case 2:20-cv-00430-RFB-BNW Document 8 Filed 03/23/20 Page 2 of 2




                                    1          4.      Additional time is sought for Wynn to respond to Plaintiff's Complaint in light of

                                    2   the ongoing Coronavirus outbreak and the limited availability of Wynn employees and

                                    3   representatives to assist counsel in preparing a responsive pleading;

                                    4          5.      Wynn has not previously requested an extension of the deadline to answer, move

                                    5   or otherwise respond to the Complaint.

                                    6          Nothing in this stipulation shall be construed as a waiver or relinquishment of any party’s

                                    7   rights, remedies, objections, or defenses, all of which are expressly reserved. This stipulation is

                                    8   submitted in good faith and not for the purpose of delay.

                                    9          Dated this 23rd day of March 2020.
                                   10                                                SEMENZA KIRCHER RICKARD
                                   11                                                /s/ Lawrence J. Semenza, III, Esq.
                                                                                     Lawrence J. Semenza, III, Esq., Bar No. 7174
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                                                                     Christopher D. Kircher, Esq., Bar No. 11176
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13                                                Jarrod L. Rickard, Esq., Bar No. 10203
                                                                                     Katie L. Cannata, Esq., Bar No. 14848
                                   14                                                10161 Park Run Drive, Suite 150
                                                                                     Las Vegas, Nevada 89145
                                   15                                                Attorneys for Defendant Wynn Las Vegas, LLC
                                   16
                                               Dated this 23rd day of March 2020.
                                   17
                                                                                     LAW OFFICES OF ROBERT P. SPRETNAK
                                   18
                                                                                     /s/Robert P. Spretnak
                                   19                                                Robert P. Spretnak, Esq., Bar No. 5135
                                                                                     8275 S. Eastern Avenue, Suite 200
                                   20                                                Las Vegas, Nevada 89123
                                   21                                                Attorneys for Plaintiff Helen Swartz

                                   22                                                ORDER

                                   23          IT IS HEREBY ORDERED THAT, the time for Wynn to respond to Plaintiff's Complaint

                                   24   is hereby extended by thirty (30) days, up to and including April 23, 2020.

                                   25          IT IS SO ORDERED.
                                                                              ____________________________________________
                                   26                                         UNITED STATES MAGISTRATE JUDGE
                                   27
                                                                                      3/25/2020
                                   28                                         DATED: ___________________


                                                                                     2
